Citation Nr: 0001126	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for scar, residual 
of right thigh injury, Muscle Group XIV, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for scars, 
residuals of injury of the left eyelid, cheek, and chin, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for right shoulder, 
right hand, right forearm, right knee, and left ankle 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board can proceed 
further with appellate review.  The veteran appeared at a 
hearing before the undersigned Board member in July 1999.  He 
testified that he has received treatment for the past several 
years at the Evansville and Marion VA Medical Centers for his 
service-connected and claimed disabilities.  In addition, the 
veteran identified treatment at the Evansville and Marion VA 
Medical Centers in his claims dated March and October 1993, 
and October 1997.  However, these records have not been 
obtained and associated with the claims file.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).

Therefore, the Board finds that the veteran's claims for 
increased evaluations are well grounded and that the VA has a 
duty to assist him in developing the facts pertinent to those 
claims.  However, as to the veteran's claim of entitlement to 
service connection, a duty to acquire VA records is imposed 
before the duty to assist, and a finding of well-groundedness 
is not necessary.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The VA is deemed to have constructive knowledge of 
records generated by it and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence that is of record at the time 
any decision is made, and should be associated with the 
claims file.  Id.; See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
disabilities at issue in this case dated 
from 1996 to the present.  Specific 
requests should be made for records of 
the veteran from the VA medical 
facilities in Evansville and Marion.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  After completing 
any additionally indicated development, 
and if the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

